
	

115 S2058 IS: To amend title 38, United States Code, to increase the thresholds by which medical facility projects and medical facility leases of the Department of Veterans Affairs are considered major medical facility projects and major medical facility leases, respectively, and for other purposes.
U.S. Senate
2017-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 2058
		IN THE SENATE OF THE UNITED STATES
		
			November 1, 2017
			Mr. Wyden (for himself and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to increase the thresholds by which medical facility
			 projects
			 and medical facility leases of the Department of Veterans Affairs are
			 considered major medical
			 facility projects and major medical facility leases, respectively, and for
			 other purposes.
	
	
		1.Modification of thresholds used to classify major medical facility projects and major medical
			 facility leases of the Department of
			 Veterans Affairs
 (a)Major medical facility projectsSubparagraph (A) of section 8104(a)(3) of title 38, United States Code, is amended by striking $10,000,000 and inserting $20,000,000. (b)Major medical facility leasesSubparagraph (B) of such section is amended by striking $1,000,000 and inserting the average annual rental rate set forth in section 3307(a)(2) of title 40.
 (c)ApplicabilityThe amendments made by this section shall apply with respect to a medical facility project or medical facility lease in progress on the date of the enactment of this Act or beginning on or after such date.
			
